            Case 1:19-cv-02549-JGK Document 9 Filed 06/20/19 Page 1 of 2

                                 JACQUELINE i\11. ]A.MES, ESQ.
 THE JAMES LAW FIRM                                          T. (914) 358 64 23
 445 HA,\tlILTON AVI:;-s;UE                                  F (914) 358 6424
 SUITE 1102                                                  TIAMES@JACOUEU;-s;EJAMESLAW.COM
 ½'HITE PLAI;-s;s, NY 10601                                  JACQUELI~EJAMESLA W.COM

                                                                              APPLICATION GRANTED.
                                                                              SO ORDERED.
                                                             June 17, 2019


The Honorable John G. Koeltl
Daniel Patrick Moynihan
                                                                              Unit d States District Judge
United States Courthouse
                                                                              Part I
500 Pearl Street
                                                                              June 19, 2019
New York, NY 10007-1312

       Re: l:19-cv-02549-JGK; Plaintiff's Letter Motion for Extension of Time within Which
       to Effectuate Service on John Doe Defendant

       Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Strike 3 Holdings, LLC ("Plaintiff'), moves for

entry of an order extending the time within which Plaintiff has to serve Defendant with a Summons

and Complaint, and states:

        1.      This is a copyright infringement case against a John Doe Defendant known to

Plaintiff only by an IP address. Defendant's true identity is known by their Internet service

provider ("ISP").

       2.       On March 30, 2019, Plaintiff filed its Motion for Leave to Serve a Third Party

Subpoena Prior to a Rule 26(f) Conference ("Motion") in order to serve a third party subpoena on

Defendant's ISP to obtain Defendant's identifying information [CM/ECF 6]. Plaintiffs Motion is

currently pending before the Court.

       3.       Pursuant to Fed. R. Civ. P Rule 4(m), Plaintiff is required to effectuate service on

the Defendant by no later than June 19, 2019. Without permission to serve a subpoena on

Defendant's ISP, Plaintiff cannot learn Defendant's identity and, therefore, is currently unable to

effectuate service of process.

                                     US.JC SONY
                                     DOCUMENT
                                     El.E(;TRONICALLY FILED
                                     DOC#                ,   ~                                    1
                                     DATE FILED:   ~20_,~ ___ _
            Case 1:19-cv-02549-JGK Document 9 Filed 06/20/19 Page 2 of 2



       4.       Plaintiff respectfully requests that the time within which it must effectuate service

of a summons and Complaint on the John Doe Defendant be extended an additional sixty (60)

days, and thus the deadline to effect service be extended to August 18, 2019.

       5.       This motion is made in good faith and not for the purpose of undue delay.

       6.       None of the parties will be prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it must serve the

Defendant be extended until August 18, 2019.

                                                      Respectfully Submitted,

                                                      By: ls/Jacqueline M James
                                                      Jacqueline M. James, Esq. (1845)
                                                      The James Law Firm, PLLC
                                                      445 Hamilton A venue, Suite 1102
                                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      jjames@jacquelinej am es law .com




                                                                                                    2
